                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

TERRY PITCHFORD                                                                                     PETITIONER

V.                                                                                   NO. 4:18-CV-00002-MPM

PELICIA HALL and
ATTORNEY GENERAL JIM HOOD                                                                        RESPONDENTS

                              ORDER ON PETITIONER’S MOTION
                            FOR JURY DISCRIMINATION DISCOVERY

         Before the Court is Petitioner’s motion for jury discrimination discovery, which is

opposed by Respondents. See Doc. #s 89, 92, 94. On January 2, 2019, the Court granted

Petitioner’s initial motion for leave to conduct discovery and ordered Respondents to produce

thirteen categories of materials to Petitioner. See Doc. # 60. Pursuant to that Order,

Respondents provided Petitioner with three disclosures, the first on February 1, 2019, then on

February 11, 2019, and later on November 13, 2019.

         Within the disclosure provided on November 13, 2019, Respondents produced the

annotated venire lists used by District Attorney (“DA”) Doug Evans and Assistant District

Attorney (“ADA”) Clyde Hill at Petitioner’s trial. The annotated lists include notes as to each

prospective juror’s race and gender, among other remarks. Relying heavily on these lists,

Petitioner now seeks further discovery related to his Batson1 claims.2

         In the instant motion, Petitioner seeks the following:




1
 Batson v. Kentucky, 476 U.S. 79 (1986).
2
  In his federal habeas petition filed on September 17, 2018, Petitioner sets forth a variety of Batson related arguments
including a general claim that “the State exercised peremptory strikes in a racially discriminatory manner,” and more
specifically, that DA Evans’ “extraordinary pattern and practice of Batson violations has perpetuated, for decades,
grave Equal Protection violations in capital cases,” and further that “Batson violations eliminated 80% of African-
American venire in the empanelment of Mr. Pitchford’s jury.” See Doc. #36.
       (1) a list of all individuals employed by or contracting with the DA’s Office for the Fifth
           Circuit Court District having any connection to Pitchford’s prosecution in the two
           months preceding jury selection for his trial;

       (2) depositions of DA Doug Evans and ADA Clyde Hill, as well as every other employee
           or contractor identified in (1) above;

       (3) the production of any “notes, documents, or other work product” related to jury
           selection in Pitchford’s trial;

       (4) the production of all completed juror questionnaires returned to the trial court and
           provided to the DA’s office in February 2006;

       (5) the production of “any policy document, manual, guide, memoranda or other work
           product” concerning jury selection practices for the DA’s office; and

       (6) the production of any file or documents “composing the DA’s jury selection work
           product” with respect to 403 cases prosecuted in the Fifth Circuit Court District
           between 1992 and 2019.

See Doc. # 89. In opposition, Respondents argue that Petitioner’s requests must be denied as the

material sought is either irrelevant, protected by the work-product doctrine, or is otherwise

overbroad and unduly burdensome.

       “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). Rule 6

of the Rules Governing § 2254 Cases permits a district court to authorize a party to discovery

upon a showing of “good cause.” Such “good cause” is shown “where the specific allegations

before the court show reason to believe that the petitioner may, if the facts are fully developed,

be able to demonstrate that he is . . . entitled to relief.” Bracy, at 908-909 (citation omitted).

       Upon due consideration of the record, and having been fully apprised in the premises, the

Court finds that Petitioner’s motion [89] is GRANTED in part and DENIED in part.

Petitioner’s motion is GRANTED as follows:




                                                   2
       (1) Within sixty days of the date of this Order, if possible, Petitioner is permitted to

           depose DA Doug Evans and ADA Clyde Hill regarding the aforementioned

           previously disclosed annotated venire lists; and

       (2) Within thirty days of the date of this Order, if possible, Respondents must produce

           any and all completed juror questionnaires returned to the trial court in February

           2006, to the extent that they have not already been produced.

       Petitioner’s other requests are predicated on the recent United States Supreme

Court decision in Flowers v. Mississippi, 588 U.S. ___, 139 S. Ct. 2228 (2019), in which it held

that the trial court committed clear error in concluding that the State’s use of a peremptory strike

was not motivated in substantial part by discriminatory intent, i.e. a Batson violation. See

Flowers, 139 S. Ct. at 2251. Flowers had been tried six separate times for allegedly murdering

four individuals. Id. at 2235. The sixth trial, at issue in the recent decision, resulted in a

conviction and death sentence. Id. In coming to its conclusion, the Flowers Court emphasized

the State’s history of peremptory strikes in Flowers’ prior trials. Id. at 2237-2238; 2245-2247.

       Relying on Flowers, Petitioner makes much of the fact that the same District Attorney,

Doug Evans, prosecuted both Flowers and Petitioner on murder charges and sought the death

penalty in both prosecutions. The mere presence of these similarities, however, do not constitute

“good cause,” and, therefore, do not warrant discovery of the additional information sought.

Accordingly, Petitioner’s motion is DENIED in all other respects at this time.

       SO ORDERED this, the 6th day of April, 2020.



                                                /s/ Michael P. Mills
                                                UNITED STATES DISTRICT JUDGE
                                                NORTHERN DISTRICT OF MISSISSIPPI



                                                   3
